Citation Nr: 1019346	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from 
June 1956 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

This case has been before the Board on a previous occasion, 
and the claim on appeal was denied in a May 2009 decision.  
The claim was appealed to the U.S. Court of Appeals for 
Veterans Claims (Court), and in an Order dated December 2009, 
the Board's May 2009 decision was vacated and remanded for 
further action consistent with the Court's Order.  This 
remand serves to effectuate the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This case has previously been before the Board, and the claim 
[then classified as a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD)] was 
denied in May 2009 on the grounds that the claimed disability 
was not currently present.  The Veteran appealed this adverse 
determination to the United States Court of Appeals for 
Veterans Claims (Court), and in a Joint Motion for Remand 
made by the Veteran's then-counsel and the counsel for the 
Secretary of Veterans Affairs, it was agreed that the Board's 
decision should be vacated, and that the claim should be 
returned to the Board for actions consistent with the 
language of the Joint Motion.  The Court, in a December 2009 
Order, accepted the recommendations put forth in the Joint 
Motion, and vacated the Board's May 2009 decision.  The case 
was then remanded by the Court for actions consistent with 
the instructions in the Joint Motion, and this remand serves 
to effectuate those actions.  

The Court, in adopting the contentions put forth in the Joint 
Motion, noted that the Board's May 2009 decision did not take 
into account its very recent case law issued in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  That is, the Board focused 
its analysis solely on the existence of PTSD, the claimed 
disability, in its determination that a current disability 
was not present.  In so doing, the Board failed to address 
other psychiatric manifestations noted in the service and 
post-service treatment records, and did not make a 
determination as to whether the record supported a finding 
that an acquired psychiatric disability, other than PTSD, was 
related to military service.  Specifically, the Joint Motion 
noted that the Board did not consider whether in-service 
manifestations of anxiety, and post-service psychological 
problems, could potentially be indicative of a current 
acquired psychiatric disability that was possibly related to 
the Veteran's period of active service in the U.S. Navy.  

In Clemons, the Court determined that a claim for entitlement 
to service connection for a psychiatric disorder should 
include "any mental disability that may reasonably be 
encompassed" in the claim.  While this is arguably a 
somewhat broad interpretation of VA's regulations, it is 
nonetheless the current governing precedent regarding these 
types of claims.  As the May 2009 Board decision limited its 
analysis to PTSD only, the Court found that the determination 
was too narrowly focused in its consideration of the 
evidence.  Indeed, as the record indicates in-service 
psychiatric symptoms and current psychiatric complaints (with 
documented episodes of post-service mental health treatment), 
further evidentiary development is required before a 
determination can be made on the Veteran's claim.  
Accordingly, remand is necessary so that a VA examination can 
be afforded which addresses what, if any, current psychiatric 
disability is present, and if so, whether that disability is 
at least as likely as not related to the Veteran's period of 
active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:


1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
undertaken.  

2.  The Veteran is then to be scheduled 
for a comprehensive VA psychiatric 
examination for the purpose of determining 
the nature and etiology of any acquired 
psychiatric condition which might 
currently be present. Following a review 
of the relevant medical evidence in the 
claims file, the examiner is asked to 
provide an opinion as to whether the 
Veteran currently suffers from a chronic 
acquired psychiatric disability.  Should 
it be determined that the Veteran does, in 
fact, suffer from a chronic acquired 
psychiatric disability, the examiner 
should state if it is at least as likely 
as not (50 percent probability or greater) 
that the disorder had its causal origins 
in active military service.  The examiner 
should conduct a mental status 
examination, and should specifically note 
the in-service complaints of anxiety, as 
well as the post-service clinical history 
of psychological problems.  A detailed 
rationale for any opinion offered should 
accompany the report of examination.  

3.  Following the directed development, 
conduct a de novo review of the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD .  
Should the claim be denied, issue an 
appropriate Supplemental Statement of the 
Case to the Veteran, and return the claim 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


